Citation Nr: 0939780	
Decision Date: 10/20/09    Archive Date: 10/28/09

DOCKET NO.  05-38 486	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a low back 
disability, including as due to undiagnosed illness.

2.  Entitlement to service connection for a bilateral thigh 
disability, including as due to undiagnosed illness

3.  Entitlement to service connection for peripheral 
neuropathy of both hands, including as due to undiagnosed 
illness

4.  Entitlement to service connection for tinnitus, including 
as due to undiagnosed illness.

5.  Entitlement to service connection for bilateral hearing 
loss, including as due to undiagnosed illness.

6.  Entitlement to service connection for a chronic sleep 
disability, including as due to undiagnosed illness.

7.  Entitlement to service connection for an acquired 
psychiatric disability, including as due to undiagnosed 
illness.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Counsel


INTRODUCTION

The Veteran had active service from October 1986 to April 
1992.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a March 2005 rating decision of the Department 
of Veterans Affairs (VA), Regional Office (RO) in Waco, 
Texas.

This case was previously before the Board in February 2008, 
when it was remanded for additional development and due 
process considerations.  The case was returned to the Board 
for appellate consideration.   


FINDINGS OF FACT

1.  There is no competent medical nexus evidence of record 
indicating the Veteran's low back disability, initially 
demonstrated years after service, is causally or 
etiologically related to his service in the military.

2.  There is no competent medical nexus evidence of record 
indicating the Veteran's muscle spasms of the thighs, 
initially demonstrated years after service, is causally or 
etiologically related to his service in the military.

3.  There is no competent medical nexus evidence of record 
indicating the Veteran has peripheral neuropathy of the 
hands; or that the Veteran's carpal tunnel syndrome, 
initially demonstrated years after service, is causally or 
etiologically related to his service in the military.

4.  There is no competent medical nexus evidence of record 
indicating the Veteran's tinnitus, initially demonstrated 
years after service, is causally or etiologically related to 
his service in the military.

5.  There is no competent medical nexus evidence of record 
indicating the Veteran's bilateral hearing loss, initially 
demonstrated years after service, is causally or 
etiologically related to his service in the military.

6.  There is no competent medical nexus evidence of record 
indicating the Veteran has a chronic sleep disability, which 
is causally or etiologically related to his service in the 
military.

7.  There is no competent medical nexus evidence of record 
indicating the Veteran's acquired psychiatric disability, 
initially demonstrated years after service, is causally or 
etiologically related to his service in the military.


CONCLUSIONS OF LAW

1.  A low back disability, including as due to undiagnosed 
illness, was not incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1101, 1110, 1111, 1112, 1113, 1131, 1137, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.1, 3.102, 
3.159, 3.301, 3.303, 3.304, 3.306, 3.307, 3.309, 3.317 
(2008).

2.  A bilateral thigh disability, including as due to 
undiagnosed illness, was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1101, 1110, 1111, 1112, 1113, 
1131, 1137, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.1, 
3.102, 3.159, 3.301, 3.303, 3.304, 3.306, 3.307, 3.309, 3.317 
(2008).

3.  Peripheral neuropathy of both hands, including as due to 
undiagnosed illness, was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1101, 1110, 1111, 1112, 1113, 
1131, 1137, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.1, 
3.102, 3.159, 3.301, 3.303, 3.304, 3.306, 3.307, 3.309, 3.317 
(2008).

4.  Tinnitus, including as due to undiagnosed illness, was 
not incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1101, 1110, 1111, 1112, 1113, 1131, 1137, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.1, 3.102, 
3.159, 3.301, 3.303, 3.304, 3.306, 3.307, 3.309, 3.317 
(2008).

5.  Bilateral hearing loss, including as due to undiagnosed 
illness, was not incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1101, 1110, 1111, 1112, 1113, 1131, 1137, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.1, 3.102, 
3.159, 3.301, 3.303, 3.304, 3.306, 3.307, 3.309, 3.317 
(2008).

6.  A chronic sleep disability, including as due to 
undiagnosed illness, was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1101, 1110, 1111, 1112, 1113, 
1131, 1137, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.1, 
3.102, 3.159, 3.301, 3.303, 3.304, 3.306, 3.307, 3.309, 3.317 
(2008).

7.  An acquired psychiatric disability, including as due to 
undiagnosed illness, was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1101, 1110, 1111, 1112, 1113, 
1131, 1137, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.1, 
3.102, 3.159, 3.301, 3.303, 3.304, 3.306, 3.307, 3.309, 3.317 
(2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Notice

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2007); 38 C.F.R. § 3.159(b) (2008); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005); rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006).

On March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Court in Dingess/Hartman holds that the 
VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim.  As previously defined by the courts, 
those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, the Department of Veterans Affairs (VA) is 
required to review the information and the evidence presented 
with the claim and to provide the claimant with notice of 
what information and evidence not previously provided, if 
any, will assist in substantiating or is necessary to 
substantiate the elements of the claim as reasonably 
contemplated by the application.  This includes notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.

VA issued a VCAA notice letter, dated in January 2005, from 
the agency of original jurisdiction (AOJ) to the appellant.  
The letter explained the evidence necessary to substantiate 
the Veteran's claims of entitlement to service connection, as 
well as the legal criteria for entitlement to such benefits.  
The letter also informed him of his and VA's respective 
duties for obtaining evidence. 

In addition, a March 2008 letter from VA explained how a 
disability rating is determined for a service-connected 
disorder and the basis for determining an effective date upon 
the grant of any benefit sought, in compliance with 
Dingess/Hartman.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims held, in part, 
that VCAA notice, as required by 38 U.S.C.A. § 5103(a), must 
be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits.  In the present case, the unfavorable AOJ 
decision that is the basis of this appeal was decided after 
the issuance of an initial, appropriate VCAA notice.  
Although the notice elements required by Dingess/Hartman were 
provided to the appellant after the initial adjudication, the 
case was readjudicated thereafter, and the appellant has not 
been prejudiced thereby.  As such, there was no defect with 
respect to timing of the VCAA notice.

The appellant has been provided with every opportunity to 
submit evidence and argument in support of his claims and to 
respond to VA notice.  Further, the Board finds that the 
purpose behind the notice requirement has been satisfied 
because the appellant has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claims.  

Duty to Assist

With regard to the duty to assist, the claims file contains 
the Veteran's service treatment records and reports of VA 
post-service treatment and examination.  Additionally, the 
claims file contains the Veteran's own statements in support 
of his claims.  The Board has carefully reviewed such 
statements and concludes that he has not identified further 
evidence not already of record.  The Board has also reviewed 
the medical records for references to additional treatment 
reports not of record, but has found nothing to suggest that 
there is any outstanding evidence with respect to the 
Veteran's claims.  

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the Veteran in developing the facts 
pertinent to his claims.  Essentially, all available evidence 
that could substantiate the claims has been obtained.  There 
is no indication in the file that there are additional 
relevant records that have not yet been obtained.

Legal Criteria

Service Connection - Generally

A veteran is entitled to service connection for a disability 
resulting from a disease or injury incurred or aggravated 
during active service.  See 38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303(a).  Service connection also is permissible 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
the disease was incurred in service.  38 C.F.R. § 3.303(d).  
Certain chronic diseases will be presumed to have been 
incurred or aggravated in service if manifested to a 
compensable degree within one year after service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.  This presumption is rebuttable by probative evidence 
to the contrary.

If there is no evidence of a chronic condition during 
service, or during an applicable presumptive period, then a 
showing of continuity of symptomatology after service is 
required to support the claim.  See 38 C.F.R. § 3.303(b).  
Evidence of a chronic condition must be medical, unless it 
relates to a condition to which lay observation is competent.  
See Savage v. Gober, 10 Vet. App. 488, 495-498 (1997).  

Congenital or developmental defects, refractive error of the 
eye, personality disorders and mental deficiency as such are 
not diseases or injuries within the meaning of applicable 
legislation.  38 C.F.R. § 3.303(c).

Service Connection - Undiagnosed Illness

VA shall pay compensation in accordance with Chapter 11 of 
Title 38, United States Code, to a Persian Gulf veteran with 
a qualifying chronic disability that became manifest:  during 
service on active duty in the Armed Forces in the Southwest 
Asia theater of operations during the Persian Gulf War; or to 
a degree of 10 percent or more not later than December 31, 
2011; and by history, physical, examination, or laboratory 
tests cannot be attributed to any known clinical diagnosis.  
38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(a); 71 Fed. Reg. 75669 
- 75672 (Dec. 18, 2006).

The term "Persian Gulf veteran" means a veteran who served on 
active military, naval, or air service in the Southwest Asia 
theater of operations during the Persian Gulf War.  38 C.F.R. 
§ 3.317(d)(1).  The Southwest Asia theater of operations 
includes Iraq, Kuwait, Saudi Arabia, the neutral zone between 
Iraq and Saudi Arabia, Bahrain, Qatar, the United Arab 
Emirates, Oman, the Gulf of Aden, the Gulf of Oman, the 
Persian Gulf, the Arabian Sea, the Red Sea, and the airspace 
above these locations.  38 C.F.R. § 3.317(d)(2).

A 'qualifying chronic disability' means a chronic disability 
resulting from any of the following (or any combination of 
any of the following):  an undiagnosed illness; a medically 
unexplained chronic multi-symptom illness (such as chronic 
fatigue syndrome, fibromyalgia, and irritable bowel syndrome) 
that is defined by a cluster of signs or symptoms; and any 
diagnosed illness that the Secretary determines by 
regulations to be service-connected.  38 U.S.C.A. § 1117; 
38 C.F.R. § 3.317(a)(1)(i).  Signs or symptoms that may be 
manifestations of an undiagnosed illness include, but are not 
limited to, fatigue, unexplained rashes or other 
dermatological signs or symptoms, headaches, muscle pain, 
joint pain, neurological signs or symptoms, 
neuropsychological signs or symptoms, signs or symptoms 
involving the respiratory system (upper or lower), sleep 
disturbances, gastrointestinal signs or symptoms, 
cardiovascular signs or symptoms, abnormal weight loss, or 
menstrual disorders.  38 C.F.R. § 3.317(b).

Compensation shall not be paid under this section if:  (1) 
there is affirmative evidence that an undiagnosed illness was 
not incurred during active military, naval, or air service in 
the Southwest Asia theater of operations during the Persian 
Gulf War; (2) if there is affirmative evidence that an 
undiagnosed illness was caused by a supervening condition or 
event that occurred between the veteran's most recent 
departure from active duty in the Southwest Asia theater of 
operations during the Persian Gulf War and the onset of the 
illness; or (3) if there is affirmative evidence that the 
illness is the result of the veteran's own willful misconduct 
or the abuse of alcohol or drugs.  38 C.F.R. § 3.317(c).

On July 6, 2001, the Secretary of VA, under the relevant 
statutory authorities, determined that, at that time, there 
was no basis for establishing a presumption of service 
connection for any illness suffered by Gulf War veterans 
based on exposure to depleted uranium, sarin, pyridostigmine 
bromide, and certain vaccines.  See 66 Fed. Reg. 35,702-10 
(July 6, 2000) and 66 Fed. Reg. 58,784-85 (Nov. 23, 2001).

Analysis

Based on the evidence of record, the Board finds that the 
preponderance of the evidence is against the Veteran's claims 
of entitlement to service connection for a low back 
disability, a bilateral thigh disability, peripheral 
neuropathy of the hands, tinnitus, bilateral hearing loss, a 
chronic sleep disability, and an acquired psychiatric 
disability, including as due to an undiagnosed illness, so 
these claims must be denied.  38 C.F.R. § 3.102.  

The Veteran's service medical records do not show that the 
Veteran complained of or was treated for a bilateral thigh 
disability, a chronic sleep disability, peripheral neuropathy 
of the hands, tinnitus, or bilateral hearing loss during his 
military service.  While the Board acknowledges that the 
Veteran complained of back pain and a muscle ache in November 
1986, these complaints have not been shown to have been other 
than acute and resolved with treatment.  Moreover, the Board 
notes that the Veteran's November 1988 physical examination 
was normal, and that the Veteran declined a separation 
medical examination.  This is probatively significant and 
given a lot of weight and credibility because this was at a 
time contemporaneous to the alleged incidents in question.  
See, e.g., Struck v. Brown, 9 Vet. App. 145, 155-56 (1996).  
It stands to reason that, if he indeed had any problems, as 
he is now alleging, then he would have requested a military 
separation examination.  

Additionally, there is no objective evidence of continuance 
of symptomatology during the years following the Veteran's 
discharge from service.  See Savage, supra (requiring medical 
evidence of chronicity and continuity of symptomatology).  In 
particular, there is no evidence that the Veteran received 
treatment for a back disability, muscle spasms of the thighs, 
and chronic sleep impairment prior to  September 2004, over a 
decade after his discharge from the military in April 1992; 
he first complained of problems with his hands in February 
2005 and the first reported psychiatric complaints occurred 
in May 2005.  VA examination reports indicate that the 
Veteran related that his tinnitus and bilateral hearing loss 
began in approximately 1993, although there is no evidence of 
treatment prior to his March 2009 VA examination.  The Board 
notes that, in the absence of demonstration of continuity of 
symptomatology, or a competent nexus opinion, the initial 
demonstration of current disability years after service is 
too remote from service to be reasonably related to service.  
See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  See 
also Shaw v. Principi, 3 Vet. App. 365 (1992) (a veteran's 
delay in asserting a claim can constitute negative evidence, 
which weighs against the claim).  

More significantly, none of the Veteran's medical providers 
related his complaints to his military service, including his 
service in Southwest Asia.  In fact, the medical evidence of 
record clearly demonstrates there is no objective medical 
evidence of a chronic sleep disability, bilateral thigh 
disability, or peripheral neuropathy of the hands.  While the 
March 2009 VA muscles examination report found that the 
Veteran had muscle spasms, the Board points out that this 
diagnosis was based on the Veteran's reported complaints; 
physical examination at that time was normal.  See Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1998) ("Congress 
specifically limits entitlement for service-connected disease 
or injury to cases where such incidents have resulted in a 
disability.  38 U.S.C. § 1110 (formerly § 310)).  See also 
Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000) ("A 
veteran seeking disability benefits must establish . . . the 
existence of a disability [and] a connection between the 
veteran's service and the disability . . .").  

Furthermore, although the Veteran's VA nerves examination and 
VA treatment notes showed mild carpal tunnel syndrome of the 
left hand, examination of the right of the right hand was 
normal.  The Board also acknowledges that the Veteran was 
diagnosed with degenerative joint disease with degenerative 
disc disease of the back pain, bilateral hearing loss, 
tinnitus, and depression at his March 2009 VA examinations.  
However, the VA examiners concluded that the Veteran's 
disabilities were not related to his military service.  See 
38 C.F.R. § 3.303(a) (service connection requires that the 
facts "affirmatively [show] inception or aggravation . . . 
.").  See also  Mercado-Martinez v. West, 11 Vet. App. 415, 
419 (1998) ("In order for service connection for a 
particular disability to be granted, a claimant must 
establish he or she has that disability and that there is 
'a relationship between the disability and an injury or 
disease incurred in service or some other manifestation of 
the disability during service.'"  Citing Cuevas v. Principi, 
3 Vet. App. 542, 548 (1992)).   

Similarly, none of the VA examiners found that the Veteran's 
complaints were due to an undiagnosed illness.  To the 
contrary, the Veteran's degenerative joint disease with 
degenerative disc disease of the spine, bilateral hearing 
loss, tinnitus, carpal tunnel syndrome, and depression are 
known clinical diagnoses.  Thus, these are not shown to be 
due to undiagnosed illness.  See 38 U.S.C.A. § 1117; 
38 C.F.R. § 3.317(a). Consequently, service connection for 
these disorders as the result of an undiagnosed illness must 
be denied as a matter of law.  See Sabonis v. Brown, 
6 Vet. App. 426 (1994).

Likewise, the VA psychiatric examiner found that the 
Veteran's depression was not related to his military service, 
including his Persian Gulf service, as it is caused by his 
nonservice-connected low back disability.  The fact that 
there has been no demonstration, by competent clinical 
evidence of record, that the Veteran's current low back 
disability is attributable to his military service, 
unfortunately also, in turn, means that he cannot link his 
depression to his service - via his low back disability.  
38 C.F.R. § 3.310(a); Allen, 7 Vet. App. at 448.  That is to 
say, the elimination of one relationship to service, as the 
supposed precipitant, necessarily also eliminates all 
associated residual conditions.  

In short, there currently is no persuasive medical nexus 
evidence of record indicating the Veteran developed the 
claimed disorders during or as a result of his service in the 
military.  See Madden v. Gober, 125 F.3d 1477, 1481 (1997) 
(in evaluating the evidence and rendering a decision on the 
merits, the Board is required to assess the credibility and 
probative value of proffered evidence in the context of the 
record as a whole).  

As such, the only evidence suggesting the Veteran has a low 
back disability, a bilateral thigh disability, peripheral 
neuropathy of the hands, tinnitus, bilateral hearing loss, a 
chronic sleep disability, and an acquired psychiatric 
disability related to his service in the military comes from 
him, personally.  As a layperson, he simply does not have the 
necessary medical training and/or expertise to make a 
diagnosis or determine the cause of these conditions.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  As 
there is a preponderance of evidence against his claims, the 
benefit-of-the-doubt rule does not apply.  See 38 U.S.C.A. 
§ 5107; 38 C.F.R. § 3.102; Alemany v. Brown, 9 Vet. App. 518, 
519 (1996).




ORDER

The claim for service connection for a low back disability, 
including as due to an undiagnosed illness, is denied.

The claim for service connection for a bilateral thigh 
disability, including as due to an undiagnosed illness, is 
denied.

The claim for service connection for peripheral neuropathy of 
the hands, including as due to an undiagnosed illness, is 
denied.

The claim for service connection for tinnitus, including as 
due to an undiagnosed illness, is denied.

The claim for service connection for bilateral hearing loss, 
including as due to an undiagnosed illness, is denied.

The claim for service connection for a chronic sleep 
disability, including as due to an undiagnosed illness, is 
denied.

The claim for service connection for an acquired psychiatric 
disability, including as due to an undiagnosed illness, is 
denied.



____________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


